Citation Nr: 0902826	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-04 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for multiple sclerosis.


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to January 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board remanded this case in March 2008 to provide the 
veteran an opportunity for a hearing.  The record reveals 
that the veteran was scheduled for an August 2008 hearing 
before a Veterans Law Judge at the Louisville, Kentucky RO.  
The veteran did not appear for his hearing.  Accordingly, the 
veteran's claim will be considered without the benefit of 
such hearing.  


FINDINGS OF FACT

1.  A January 2002 rating decision found the veteran had not 
submitted new and material evidence adequate to reopen the 
claim for service connection for multiple sclerosis.  

2.  Evidence received since the January 2002 rating decision 
is cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for multiple sclerosis.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for multiple sclerosis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

History and Analysis

The veteran's claim to reopen a claim for service connection 
for multiple sclerosis was denied by the RO in a January 2002 
rating decision.  The veteran did not appeal the decision and 
it became final.  38 U.S.C.A. § 7105(c).  In February 2005, 
the veteran again submitted a request to reopen a claim for 
service connection for multiple sclerosis.

The evidence of record prior to the January 2002 rating 
decision included the veteran's service treatment records, VA 
medical records, private medical records and statements from 
the veteran.  The January 2002 rating decision denied the 
veteran's claim partly on the basis that the veteran was not 
currently diagnosed with multiple sclerosis.  The RO found 
that there was no evidence that multiple sclerosis was 
incurred in or aggravated by the veteran's period of military 
service, nor any evidence to show that multiple sclerosis 
manifested to a compensable degree within seven years 
following separation from service.  Therefore, there was no 
showing that the veteran's condition was caused by military 
service.  

The evidence received since the final January 2002 rating 
decision consists of statements submitted by the veteran in 
February 2005, March 2005 and June 2007 and VA treatment 
records from March 2001 to September 2005.  The newly 
submitted VA treatment records do not show a current 
diagnosis of multiple sclerosis.  A February 2004 treatment 
record notes that there was no objective evidence of multiple 
sclerosis and a July 2004 treatment record notes that an MRI 
revealed "very minimal ? small vessel changes perivent, not 
at all suggestive of [multiple sclerosis] type pattern."  
The statements the veteran provided are substantially similar 
to the statements the veteran provided prior to the January 
2002 rating decision and do not relate to an unestablished 
fact necessary to substantiate the claim.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran has stated his belief that he has multiple sclerosis 
and that it is related to his military service, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

While the evidence the veteran has submitted is new, it must 
also be considered material.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  The 
newly submitted evidence does not show a current diagnosis of 
multiple sclerosis or address whether the veteran's claimed 
multiple sclerosis was incurred in service or within seven 
years of separation.

Accordingly, the newly submitted records and contentions do 
not provide any evidence that would indicate that the 
veteran's claimed multiple sclerosis was caused by his period 
of honorable service.  As none of the newly submitted 
evidence shows that he has a current diagnosis of multiple 
sclerosis or has any bearing as to whether the veteran's 
claimed multiple sclerosis is related to his period of 
honorable service, these records do not raise a reasonable 
possibility of substantiating the claim and thus are not 
material to the veteran's claim.  Since new and material 
evidence has not been submitted since the January 2002 rating 
decision, reopening of the claim for service connection for 
multiple sclerosis is not warranted.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VA must notify a claimant of the evidence that is needed 
to reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More 
specifically, the RO must provide notice as to what evidence 
is necessary to substantiate the element(s) of service 
connection that was found insufficient in its previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran was notified of the respective duties of the 
claimant and of VA.  In June 2005, prior to the issuance of 
the rating decision that is the subject of this appeal, the 
veteran was advised of the previous denial of service 
connection and the basis for that denial, as well as of the 
requirement that he submit new and material evidence showing 
that this condition was incurred in or aggravated by service, 
that the RO would assist him in obtaining additional 
information and evidence; and of the responsibilities on both 
his part and VA's in developing the claim.  In a March 2006 
letter, the veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records.  The record also contains private 
treatment records.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  The veteran has not indicated that there are any 
available additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

New and material evidence not having been received, the 
appeal to reopen a claim for service connection for multiple 
sclerosis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


